ORDER

PER CURIAM.
Joshua Petty (“Defendant”) appeals from a judgment of conviction of first-degree assault and felonious restraint. Defendant alleges trial court error in denying Defendant’s Motion for Judgment of Acquittal at Close of All Evidence because both the convictions were unsupported by sufficient evidence. We have reviewed the briefs of the parties and the record on appeal and conclude there is sufficient evidence from which a reasonable trier of fact might have found Defendant guilty beyond *852a reasonable doubt. State v. Shinn, 921 S.W.2d 70, 72-73 (Mo.App. E.D.1996). An extended opinion would have no prece-dential value. We have, however, provided a memorandum opinion setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Criminal Procedure 30.25(b).